Exhibit 10.1



 

December 16, 2014

 

 

 

Dear David:

 

This letter (this “Letter”) is intended to confirm our discussions regarding
your separation from service as an employee of XO Group Inc. (the “Company”) as
a result of the successful completion of your transitional duties and
anticipated resignation from your position as Co-Founder, all as identified in
that certain employment letter agreement with the Company dated April 16, 2014
(the “Prior Agreement”).

 

1.                  Separation from Service as Employee; Continued Service as
Director.

 

(a)                Separation from Service as Employee. As discussed, effective
as of December 15, 2014 (the “Separation Date”), you will step down as
Co-Founder, and will separate from service as an employee of the Company and
from all other officer and employee positions with the Company and any of its
affiliates. In connection with the foregoing, you will be entitled to the
payments identified in Paragraph 2 below.

 

(b)               Continued Service as a Director. As also discussed, your
resignation as an employee shall not also constitute a resignation from the
Board of Directors of the Company (the “Board”), and as such, effective as of
the Separation Date you will be a non-employee member of the Board. Accordingly,
this Letter confirms that beginning immediately upon your Separation Date, you
will be compensated in the same amount and in the manner as all other current
non-employee members of the Board are compensated (e.g., quarterly fees paid in
arrears, including a prorated portion of such fees for the calendar quarter in
which the Separation Date occurs). In connection with your Board membership, you
shall continue to have access to your “the Knot” and “XO Group” email accounts,
and any other intellectual property that is relevant to your position in your
capacity as a member of the Board.

 

2.                  Separation Payments and Benefits.

 

(a)                Separation Payments and Benefits. In consideration for your
successful completion of your transition duties and for your execution,
delivery, and non-revocation of a release of claims in the form attached hereto
as Exhibit 1 (the “Release”), you will be entitled to the following payments and
benefits:

 

(i)                 Notwithstanding any provision of the Company’s annual bonus
plan for 2014 requiring participants therein to remain employed through the date
annual bonuses would be paid, in 2015, 75% in shares of Common Stock of the
Company (“Company Stock”), and 25% in cash, you will be entitled to receive the
full amount of the annual bonus the Company has estimated in good faith you
would otherwise be paid in 2015, equal to $443,113 (the “2014 Bonus Payment”).
The 2014 Bonus Payment will be paid to you, in cash, within ten (10) business
days following your Separation Date.

 





 

 

 

(ii)               Notwithstanding any provision of the Company’s 2009 Stock
Incentive Plan and the applicable restricted stock award agreement granted
thereunder, effective on the Separation Date, (x) 6,875 shares of restricted
Company Stock that otherwise would have become vested in February 2015, and (y)
8,333 shares of restricted Company Stock that otherwise would have become vested
in March 2015, shall in each case become immediately vested. For the avoidance
of doubt, except as provided in the immediately preceding sentence, all unvested
and outstanding awards of restricted Company Stock that you currently hold shall
terminate immediately upon your Separation Date.

 

(iii)             If you timely elect continuation coverage (with respect to
your coverage and/or any eligible dependent coverage) under the Consolidated
Omnibus Budget Reconcili-ation Act of 1986 (“COBRA Continuation Coverage”) with
respect to the Company’s group health insurance plan, then the Company shall pay
you, on a monthly basis, the monthly cost of COBRA Continuation Coverage during
the twenty-four (24)-month period following the Separation Date (or until such
earlier date, if any, on which you obtain comparable health insurance coverage
from another employer).

 

(b)               Accrued Rights. Within ten (10) business days after your
Separation Date you will receive payment of all unpaid base salary accrued
through the Separation Date, and shall receive reimbursement of all business
expenses, if any, you may have incurred in accordance with the Company’s policy
as currently in effect, and such reimbursements shall be paid in accordance with
the applicable provisions of your Prior Agreement as set forth therein under the
heading “Compliance With Section 409A of the Internal Revenue Code.”

 

3.                  Indemnification. As a former officer of the Company, you
shall be entitled to all rights to indemnification that currently apply to
officers under the Company’s charter and bylaws with respect to your period of
service with the Company as an officer and, without limiting the generality of
the foregoing, the Company shall maintain rights to indemnification and coverage
under officers’ liability insurance for actions and omissions occurring prior to
the Separation Date on terms no less favorable than those in effect from time to
time for officers of the Company generally.

 

4.                  Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. You hereby acknowledge and agree that you shall continue to bound by
the terms of the Non-Disclosure, Non-Competition and Non-Solicitation Agreement
dated November 5, 2008 between you and the Company (the “Restrictive Covenants
Agreement”). This Paragraph 4 and the Restrictive Covenants Agreement shall
survive the termination or expiration of this Letter. For the avoidance of
doubt, the two (2)-year periods referenced in Sections 3, 4 and 5 of the
Restrictive Covenants Agreement shall begin to run beginning on the Separation
Date. For the avoidance of doubt, however, you shall be free to (x) pursue and
perform other business opportunities and develop other projects outside of your
duties under this Letter and (y) make reference to yourself as a co-founder of
the Company, the knot, the bump and/or the nest; subject at all times to your
continued compliance with the Restrictive Covenants Agreement.

 



-2-

 

 

 

5.                  Withholding. The Company may withhold from any amounts
payable to you such federal, state, local, or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation. No additional
deductions shall be made from such payments for any 401(k) plan or deferred
compensation plan.

 

6.                  Governing Law. This Letter shall be construed and enforced
in accordance with, and governed by, the laws of the State of New York, without
regard to its choice of law rules. You and the Company hereby irrevocably
consent to exclusive personal jurisdiction and venue in the state and federal
courts in the State of New York, County of New York. For the purpose of any
legal proceeding relating to or arising under this Release or relating to the
termination of your employment with the Company, as contemplated under this
Letter.

 

7.                  Entire Agreement. This Letter, together with the Release and
the Restrictive Covenants Agreement, constitutes the entire understanding
between you and the Company with respect to the subject matter hereof.

 

8.                  Amendments. The terms of this Letter may be changed,
modified, or discharged only by an instrument in writing signed by the parties
hereto.

 

9.                  Severability. If any section of this Letter is determined to
be void, voidable, or unenforceable, it shall have no effect on the remainder of
this Letter, which shall remain in full force and effect.

 

10.              No Assignment. This Letter may not be assigned by either party,
and shall be binding on the parties and their successors.

 

11.              Counterparts. This Letter may executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

12.              Code Section 409A. The provisions of your Prior Agreement as
set forth therein under the heading “Compliance With Section 409A of the
Internal Revenue Code,” to the extent applicable to the provisions of this
Letter, are incorporated by reference and made a part hereof.

 

[Signature Page Follows]

 



-3-

 

 

 

Very truly yours,

 

XO GROUP INC.

 

 

By:  /s/ Michael Steib


Name: Michael Steib
Title: Chief Executive Officer

 

 

Accepted and agreed:

 

 

 

/s/ David Liu____________________
David Liu

 



[Signature Page to Liu Separation Letter]

 

 

 



Exhibit 1

 

Form of Release

 

RELEASE

 

This release (this “Release”) is being delivered by you pursuant to the letter
agreement between you and XO Group Inc. (collectively with its current or future
subsidiaries, affiliates, and/or successors, the “Company”) dated December 16,
2014 (the “Separation Letter”).

 

1.                  Termination of Employment. You acknowledge that your
employment with the Company terminated effective as of the close of business on
December 15, 2014 (the “Separation Date”). The Separation Date shall be the
termination date of your employment for purposes of participation in and
coverage under all employee benefit plans and programs sponsored by or through
the Company and its partnerships, joint ventures, and related business entities,
and with respect to each of them, their predecessors, successors and assigns,
employee benefit plans or funds, and with respect to each such entity, all of
its or their past, present and/or future directors, officers, attorneys,
fiduciaries, agents, trustees, administrators, employees and assigns, whether
acting on behalf of the Company or in their individual capacities (collectively
the “Company Entities”), except as otherwise provided herein, or under the terms
of the benefit plans, or as required by law. As soon as practicable following
the Separation Date, but in no event later than the time period required under
applicable law, you will be paid for all of your earned but unpaid salary as of
the Separation Date and for any business expenses incurred as of the Separation
Date and properly submitted in accordance with Company policy. In addition, you
may be entitled to continue medical and health benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), subject to the eligibility
and other requirements of COBRA.

 

2.                  Severance Compensation. In consideration of your executing
this Release and your satisfaction of such terms and conditions set forth herein
and in the Separation Letter, the Company shall compensate you as described in
paragraph 2(a) of the Separation Letter. As a condition to receiving such
compensation, you must (a) complete an orderly, satisfactory and thorough
turnover of all the Company’s files, data and information pertaining to all
deals, business and financial models, data and tools you worked on while
employed by the Company through the Separation Date (except for any information
reasonably required for your to retain in order to perform your duties as
identified in the Separation Letter, subject at all times to your continued
compliance with your obligations to maintain all confidential information
pursuant to the Separation Letter and the other agreements referenced therein)
and (b) return to the Company all property in any form whatsoever (including but
not limited to files, data, discs, drives, laptops, or any storage device for
any data) containing information that pertains in any manner to the Company
Entities’ business, whether stored on Company equipment or otherwise, which is
or was under your custody or control. You hereby acknowledge and agree that,
other than as specifically set forth in this Release, you are not due any
compensation from the Company, including compensation for unpaid salary, bonus,
unpaid commission, severance, accrued or unused vacation or sick time. You
affirm that you have been provided with any and all leave requested under the
Family and Medical Leave Act. You further affirm that you have disclosed to the
Company any information you have concerning any conduct involving the Company,
and any of its affiliates or any of their respective employees that you have any
reason to believe may be fraudulent or unlawful.

 





 

 

 

3.                  Release of Claims. By signing this Release, you, for
yourself and for your heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter referred to collectively as
“Releasors”), forever release and discharge the Company Entities from any and
all claims, demands, causes of action, fees and liabilities of any kind
whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter, up to
and including the date hereof, including but not limited to claims for, under or
based on:

 

(a)                any claims for wrongful termination, retaliation, detrimental
reliance, defamation, invasion of privacy, intentional infliction of emotional
distress, or any other common law claims;

 

(b)               any claims for the breach of any written, implied or oral
contract between Employee and Company, including but not limited to any contract
of employment or investment;

 

(c)                any claims of discrimination, harassment or retaliation based
on such things as age, national origin, ancestry, race, religion, sex, sexual
orientation, marital status, or physical or mental disability or medical
condition;

 

(d)               any claims for payments of any nature, including but not
limited to wages, overtime pay, vacation pay, severance pay, commissions,
bonuses and benefits or the monetary equivalent of benefits, but not including
any claims for unemployment or workers’ compensation benefits (it being
understood that the Company shall not contest your application for unemployment
insurance or workers’ compensation benefits), or for the consideration being
provided to you pursuant to paragraph 2 of this Release;

 

(e)                all claims that you have or that may arise under the common
law and all federal, state and local statutes, ordinances, rules, regulations
and orders, including but not limited to any claim or cause of action based on
the Fair Labor Standards Act, the Equal Pay Act, the Sarbanes Oxley Act of 2002,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act (“ADEA”), the Family and Medical Leave Act, the Americans with Disabilities
Act, the Civil Rights Acts of 1866, 1871 and 1991, the Rehabilitation Act of
1973, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974, the Uniformed Services
Employment and Reemployment Rights Act, Executive Order 11246, the New York
Labor Law, the New York Occupational Safety and Health Laws, the New York Equal
Pay Law, the New York State Human Rights Law, the New York Civil Rights Act, the
New York Worker Adjustment and Retraining Notification Act, the New York
Worker’s Compensation Retaliation Law, the New York City Administrative Code,
including the New York City Human Rights Act, any and all New York
“Whistleblower” statutes and laws, and any other state laws governing employee
rights, as each of them has been or may be amended; and

 



-2-

 

 

 

(f)                any claims for attorneys’ fees, costs, disbursements or the
like.

 

(g)               Notwithstanding the foregoing, the release set forth in this
paragraph 3 shall not extend to: (i) those rights which as a matter of law
cannot be waived; (ii) claims, causes of action or demands of any kind that may
arise after the date hereof and that are based on acts or omissions occurring
after such date; (iii) claims for indemnification or contribution under any
operative documents of the Company Entities, or claims for coverage under any
directors and officers insurance policy applicable to you; (iv) claims under
COBRA; (v) claims with respect to accrued, vested benefits or payments under any
employee benefit or equity plan of the Company; and (vi) claims to enforce the
terms of this Release.

 

4.                  Cooperation. You agree to make yourself reasonably available
to cooperate with the Company’s and its attorneys’ reasonable requests for
cooperation in connection with any matter that you worked on during your
employment with the Company or with any investigation of any claims against the
Company. You understand and agree that such reasonable cooperation may include,
but shall not be limited to, making yourself available to the Company and its
attorneys upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony; volunteering to the
Company pertinent information; and turning over all relevant documents to the
Company that are or may come into your possession. The Company will reimburse
you for all reasonable out-of-pocket expenses incurred by you in connection with
such cooperation. Without limiting the generality of the foregoing, to the
extent that the Company seeks your assistance, the Company will provide you with
reasonable advance notice of its need for you and will coordinate with you the
time and place at which your assistance will be provided with the goal of
minimizing the impact of such assistance on any other pre-scheduled business or
personal commitment that you may have. Further, the Company will reimburse you,
in accordance with the Company’s policy, for all reasonable out-of-pocket travel
and other expenses that you incur as a result of your cooperation pursuant to
this paragraph 4, including reasonable attorneys’ fees, if necessary. Your
cooperation described in this paragraph 4 shall be subject to the maintenance of
the indemnification and directors’ and officers’ liability insurance policy
described in your Separation Letter.

 

5.                  No Legal Action. You agree, to the maximum extent permitted
by law, that you will not, at any time hereafter, commence, maintain, prosecute
in as a party, or permit to be filed by any other person on your behalf, any
action or proceeding of any kind (judicial or administrative) (on your own
behalf and/or on behalf of any other person and/or on behalf of or as a member
of any alleged class of person) in any court or agency, or participate in any
action, suit or proceeding (unless compelled by legal process or court order),
against the Company Entities with respect to any claim released pursuant to this
Release. You also warrant and represent that as of the date you sign this
Release, you have not taken or engaged in any of the acts described in the
foregoing sentence. If, notwithstanding the foregoing promises, you violate this
paragraph, you shall be required, to the maximum extent permitted by law, to
indemnify and hold harmless the Company Entities from and against any and all
demands, assessments, judgments, reasonable costs, damages, losses and
liabilities, and reasonable attorneys’ fees and other expenses which directly
result from, or are incident to, such violation. Nothing in this Release shall
be construed to prevent you from responding truthfully to a valid subpoena, from
filing a charge with, or participating in, any investigation conducted by a
governmental agency including EEOC, NLRB, and/or any state or local human rights
agency, and/or responding as otherwise required by law. Nevertheless, by virtue
of the foregoing, you have waived any relief available to you under any of the
claims or causes of action waived and released pursuant to this Release. Nothing
in this paragraph is intended or should be construed to apply to any legal
action by you challenging the validity of this Release under the Older Workers
Benefit Protection Act with respect to your release of claims under the ADEA.

 



-3-

 

 

 

6.                  Opportunity to Review. You are hereby advised to consult
with an attorney prior to executing this Release. In that connection, you
acknowledge that you have had the opportunity to review this Release and,
specifically, the release set forth in paragraph 3, with an attorney of your
choice prior to signing below. You also agree that you are under no obligation
to consent to the release and that you have entered into this Release freely and
voluntarily.

 

7.                  Time to Consider Release and Effective Date.

 

(a)                You are also advised that you have twenty-one (21) days from
the date this Release is delivered to you within which to consider whether you
will sign it; and that in the event you signed this Release prior to expiration
of the 21st day, you did so of your own free will and not as a result of any
duress or coercion.

 

(b)               If you sign this Release, you acknowledge that you understand
that you may revoke this Release within seven (7) days after you have signed it
by notifying the Company in writing that you have revoked this Release. Such
notice shall be addressed to the Company’s General Counsel. This Release shall
not be effective or enforceable in accordance with its terms until the seven (7)
day revocation period has expired. If you do not timely revoke it, this Release
shall become effective automatically upon the expiration of the revocation
period (the “Effective Date”), which is the eighth (8th) calendar day after it
is executed.

 

(c)                In the event that you do not accept this Release as set forth
above, or in the event that you revoke this Release in the manner set forth
above, the terms of this Release shall immediately become null and void and the
Company will have no obligation to provide the payments and benefits set forth
in paragraph 2 above.

 

8.                  Non-Admission. This Release shall not in any way be
construed as an admission by the Company or the Employee of any liability for
any reason, including, without limitation, based on any claim that the Company
or the Employee has committed any wrongful or discriminatory act.

 

9.                  Non-Disclosure Agreement; Non-Disparagement.

 

(a)                You hereby acknowledge, reaffirm and ratify your continuing
obligations to the Company pursuant to the Employee Non-Disclosure,
Non-Competition and Invention Assignment Agreement (the “Non-Disclosure
Agreement”).

 



-4-

 

 

 

(b)               You covenant and agree that you shall not during the twelve
(12) months after the Separation Date (the “Non-disparagement Period”) make any
communications with the intent to disparage the Company or interfere with the
Company’s existing or prospective business relationships that, in each case, is
intended to, or can reasonably be expected to, materially damage the Company.
Notwithstanding the foregoing, nothing in this paragraph shall prevent you from
(a) responding to incorrect, disparaging or derogatory public statements to the
extent necessary to correct or refute such public statements, or (b) making any
truthful statement (i) to the extent necessary in connection with any
litigation, arbitration or mediation involving the Separation Letter, including,
but not limited to, the enforcement of this Release, or the Non-Disclosure
Agreement, (ii) to the extent required by law or by any court, arbitrator,
mediator or administrative, judicial or legislative body (including any
committee thereof) with apparent jurisdiction or authority to order or require
such person to disclose or make accessible such information, (iii) making a
normal comparative statement in the context of advertising, promotion or
solicitation of customers, without reference to your prior relationship with the
Company, (iv) making any statements in the good faith performance of your duties
to the Company, or (v) rebutting any statements made by the Company Entities or
any of their subsidiaries or their respective officers, directors, employees or
other service providers. In addition, during the Non-disparagement Period, the
Company agrees that it will not, and it will instruct its senior executive
officers and directors not to, make any communications with the intent to
disparage or encourage or induce others to disparage you, provided, that the
foregoing shall not prevent the Company or its officers, directors or employees
from: (a) responding to incorrect, disparaging or derogatory public statements
to the extent necessary to correct or refute such public statements, or (b)
making any truthful statement (i) to the extent necessary in connection with any
litigation, arbitration or mediation involving the Separation, including, but
not limited to, the enforcement of this Release, or the Non-Disclosure
Agreement, (ii) to the extent required by law or by any court, arbitrator,
mediator or administrative, judicial or legislative body (including any
committee thereof) with apparent jurisdiction or authority to order or require
such person to disclose or make accessible such information, (iii) making a
normal comparative statement in the context of advertising, promotion or
solicitation of customers, without reference to your prior relationship with the
Company, or (iv) rebutting any statements made by you. For purposes of this
paragraph 9, the term “disparage” includes, without limitation, comments or
statements to the press or to any individual or entity with whom the Company or
you have a business relationship, or any public statement, that in each case is
intended to, or can be reasonably expected to, damage the Company or you in
connection with your then current or future employment or business
relationships.

 

The Company will make an internal and external announcement about your departure
in a form satisfactory to you (and mutually agreed to by you and the Company in
form, substance, and timing) that will be distributed by the Company (with
drafts of such announcements attached hereto as Exhibit A). The internal
announcement will be distributed on the Separation Date and will be in the form
contained in that certain press release dated as of December 15, 2014, which
release you and the Company mutually agreed upon prior to the Separation Date.

 

10.              Disclaimer. Nothing in this Release shall preclude you from
responding truthfully to a valid subpoena, a request by a governmental agency in
connection with any investigation it is conducting, or as otherwise required by
law. You agree, however, that in the event you are subpoenaed in any legal
proceeding to give testimony or produce documents that in any way relate to your
employment with the Company you: (1) will provide prompt advance notice and a
copy of any legal papers served on you to the Company’s General Counsel, except
as otherwise prohibited by law, and (2) will, except as required by law, make no
disclosure until the Company has had a reasonable opportunity to contest the
disclosure, if it intends to do so.

 



-5-

 

 

 

11.              Remedies For Breach Of Material Provisions Of Release. Any
breach of the terms of paragraphs 3, 4, 5, or 9 of this Release may constitute a
material breach of this Release as to which the Company may seek all relief
available under the law and in equity (including but not limited to repayment of
the severance paid to you under this Release) in a court of competent
jurisdiction. In addition, in the event of a material breach of paragraph 3, 4,
5, or 9 of this Release, or any of the provisions of the Non-Disclosure
Agreement (which shall continue in effect), all obligations of the Company to
make payments or provide benefits pursuant to this Release shall cease and
become null and void.

 

12.              Choice of Law and Forum. This Release shall be construed and
enforced in accordance with, and governed by, the laws of the State of New York,
without regard to its choice of law provisions. You and the Company hereby
irrevocably consent to exclusive personal jurisdiction and venue in the state
and federal courts in the State of New York, County of New York, for the purpose
of any legal proceeding relating to or arising under this Release or relating to
the termination of your employment with the Company.

 

IN WITNESS WHEREOF, the undersigned has executed this Release as of the 16th day
of December, 2014.

 

CAUTION:

 

READ BEFORE SIGNING. THIS RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

I HAVE READ ALL OF THIS RELEASE, INCLUDING, BUT NOT LIMITED TO, THE RELEASE IN
PARAGRAPH 3. I UNDERSTAND ALL PARAGRAPHS CONTAINED IN THIS RELEASE. I STATE THAT
I AM SIGNING THIS RELEASE AS MY OWN FREE ACT AND DEED.

 

_____________________________
David Liu

 

Dated: _______________________

 

 



-6-

 

 

